Citation Nr: 9900833	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a skin disability 
and peripheral neuropathy secondary to Agent Orange exposure.

3.  Entitlement to service connection for residuals of a 
dental injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and an acquaintance


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran, who was born in April 1943, served on active 
duty from November 1966 to October 1968.  He served on active 
duty in Vietnam.

By rating action dated in December 1989, the Department of 
Veterans Affairs (VA) Regional Office Des Moines, Iowa, 
denied entitlement to service connection for a low back 
disability.  The veteran was duly notified of the decision 
and did not submit an appeal.  In August 1994, he submitted 
additional information for the purpose of reopening his 
claim.  In a December 1994 rating action, it was held that 
the additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.  Later, it was held that the additional 
evidence was new and material; however, the claim for service 
connection for a low back disability remained denied.  

The veteran has also appealed from 1997 determinations 
denying service connection for residuals of a dental injury, 
and for a skin condition and peripheral neuropathy as 
secondary to exposure to Agent Orange during service.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that service connection 
should be established for a low back disability, since during 
basic training he suffered a low back injury, was given 
medication, and placed on limited duty.  His back injury in 
service had absolutely no relationship to his coccyx injury 
sustained during high school.  Dr. Franze, his radiologist at 
a private hospital, made X-rays of his back in May 1995 and 
she informed him that any one with knowledge of back injuries 
would know that the X-rays showed two back injuries 
completely unrelated to one another.  It is further contended 
that service connection should be established for a skin 
disability and peripheral neuropathy since those conditions 
developed as a result of exposure to Agent Orange during 
service.  It is contended that service connection should be 
established for residuals of a dental injury since, while 
stationed at Fort Sill, Oklahoma, he was lying in the grass 
when another individual bent over him and his steel helmet 
fell off striking him in the mouth.  His teeth were not 
repaired until he returned from active duty and went to a 
private dentist.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  It is the further 
decision of the Board that the veteran has not submitted 
well-grounded claims for service connection for a skin 
disability and peripheral neuropathy secondary to Agent 
Orange exposure in service.  

It is the further decision of the Board that the 
preponderance of the evidence supports the veteran's claim 
for service connection for residuals of injuries to teeth 
numbers 8 and 9.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran had a low back disability, described as an 
injury to the coccyx, when he entered active military 
service.  The condition was noted by the examiner on his 
physical examination for entry into service.  
3. Spina bifida occulta, diagnosed on one occasion during 
service, was present prior to service also. 

4. There was no increase in severity of the veteran's 
preexisting low back conditions during his active military 
service.

5.  Other low back conditions, including a lumbosacral 
strain, degenerative arthritis, and degenerative disc disease 
were not shown in service, were initially medically 
demonstrated many years following the veteran's separation 
from military service, and have not been shown by medical 
evidence to be etiologically related to the veterans service 
or any incident in service.  

6.  A skin disability and peripheral neuropathy were not 
demonstrated either during the veteran's active military 
service or for many years thereafter.  

7.  There is no medical evidence or medical opinion showing 
that the veteran's skin condition and peripheral neuropathy 
are the result of Agent Orange exposure in service.  

8.  The evidence establishes that the veteran experienced 
dental trauma to teeth numbers 8 and 9 during military 
service.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting low back disabilities were not 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1153, 5107 (West 1991); 38 C.F.R. § 3.306(b) (1998).  

2.  The veteran's lumbosacral strain, degenerative arthritis, 
and degenerative disc disease of the lumbar spine were not 
incurred in or aggravated during his active service.  The 
degenerative arthritis and disc disease may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  
3.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a skin disability and 
peripheral neuropathy resulting from Agent Orange exposure 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.307, 3.309.  

4.  Residuals of dental trauma to teeth numbers 8 and 9 were 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.381 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for 
service connection for a low back disability and residuals of 
a dental injury are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented claims 
which are plausible.  The Board is also satisfied that all 
relevant facts regarding those claims have been properly 
developed.  

I.  The Claim for Service Connection for a
Low Back Disability

The veteran's service medical records reflect that when he 
was examined for entry into service in January 1966 he 
reported that he had a coccyx fracture that was symptomatic 
with long standing since 1962.  On the medical examination 
report, it was noted that he had had an injury to the coccyx 
that was occasionally symptomatic.  

A report by a private physician, dated in March 1964 and 
associated with the veteran's service medical records, 
reflects that the veteran had been seen by him in September 
1963 at age 20 complaining of low back pain.  Examination 
showed a prominent sacrococcygeal joint with a movable 
coccyx, reproducing the pain on motion.  X-ray studies of the 
low back showed a coccyx flexed forward 90 degrees probably 
representing an old fracture of the low sacrum or 
sacrococcygeal joint.  He was advised to protect the area and 
to adjust his work to a tolerance level and avoid aggravating 
activities.  

A statement by another private physician associated with the 
veteran's service medical records, dated in November 1966, 
reflects that the veteran had had acute prostatitis.  He also 
had a history of a back injury at age 18 and he complained of 
back pain on an intermittent basis.

The veteran was seen in November 1966 and it was indicated 
that he had had spina bifida occulta with scoliosis and 
chronic pain since he was 19 years old.  He was referred to 
the orthopedic clinic where he was seen in December 1966.  It 
was indicated that he had a four-year history of low back, 
nonradiating pain.  Physical examination was within normal 
limits.  X-ray studies showed spina bifida occulta at L5 with 
no scoliosis.  

The veteran was again seen during service in April 1967 with 
a complaint of low back pain.  It was indicated that he had 
had an old injury to the coccyx and that the condition had 
bothered him only when doing heavy lifting.  He was given 
medication including Darvon and Parafon Forte.  He was again 
seen in May 1967 for low back pain.  It was indicated that he 
had fractured his back when he was 19 years old.  He was 
again seen several days later in May 1967 with the same 
symptoms.  Physical examination and X-rays were negative.  He 
was given Darvon and Parafon Forte.  He was seen in June 1967 
and it was indicated that he had low back pain from an injury 
five years previously with pain in his tail bone.  
Examination showed a full range of motion of the back.  
Straight leg raising was negative.  Neurological testing was 
normal.  

When the veteran was examined for separation from service in 
October 1968 he reported on a medical history form that he 
had or had had back trouble.  Clinical evaluation of the 
spine was reported to be normal on the medical examination.

In August 1989 the veteran submitted a claim for service 
connection for a low back disability.  
VA outpatient treatment records were received reflecting that 
he was seen in June 1989 with a complaint of low back with 
radicular pain to the buttock.  

The veteran was afforded a physical examination for Agent 
Orange purposes in August 1989.  He denied any problem 
associated with exposure to Agent Orange.  There was no 
disability of the skin, or disability indicative of 
peripheral neuropathy.  The diagnoses included chronic low 
back pain.

The veteran was afforded a VA examination in November 1989.  
It was indicated that during basic training he had developed 
low back pain and it became worse during his training.  It 
was reported that since his release from service he had not 
seen any physicians for his back until going to the VA 
medical center.  It was stated that he had had a mild ache of 
the low back since boot camp.  It flared up on the average 
once every three months since that time without any known 
reinjury.  It was stated that the condition had not really 
worsened until about 11 months prior to the examination when 
the low back pain became worse.  The veteran did not recall 
any specific injury at that time.  

On physical examination various findings were recorded 
including low back tenderness and coccygeal prominence 
consisting of a bump or knot that was nontender.  There was 
bilateral sacroiliac tenderness.  Stress leg raising test was 
negative.  There was a full range of motion of the lumbar 
spine.  The diagnoses included history of low back injury 
with recurrent musculoskeletal lumbosacral strain.  

VA outpatient treatment records were later received 
reflecting that the veteran was seen on various occasions in 
1989 and 1990 with complaints of low back pain.  Additional 
VA outpatient treatment records from 1991 to 1994 also 
reflect complaints of low back pain.  

Affidavits by the veteran's wife, brothers and acquaintances, 
dated in October 1994, reflect that the veteran had written 
home during service indicating that he had had back problems.  
It was indicated that after his return home he continued to 
suffer from back problems.  An October 1994 affidavit by a 
middle school principal reflected that he had been a teacher 
and coach and that the veteran had been one of the football 
players on the teams he had coached from 1959 to 1961 and 
during that time he had never missed practice or a football 
game because of an injury.  

During the course of a hearing on appeal, conducted in 
September 1995, the veteran indicated that his back problem 
began during basic training and was in his tail bone and 
worked up to the waist line.  He reported that he had 
undergone strenuous activities during service including 
loading a 300-pound projectile with one other individual onto 
their truck.  He reported that for the previous six years he 
had been going to the VA hospital.  He indicated that prior 
to that he had self-medicated his low back condition.  

A report by Ingrid E. Franze, M.D., dated in May 1995, 
reflected an addendum to the ultrasound of the veteran's 
lumbosacral spine.  It was stated that since the veteran's 
symptoms were in the low back it was most likely that that 
was due to the findings that were seen on radiographs 
described on a prior X-ray report.  Those stated that 
degenerative changes were selectively found adjacent to L3.  
It was indicated that since all other vertebral bodies and 
intervertebral disc spaces were uninvolved, that point was 
felt to be most likely related to prior trauma.  

The veteran was afforded a VA neurological examination in 
December 1996.  Various findings were recorded.  The 
diagnoses included L3 - L4 radiculopathy with weakness in the 
quadriceps and anterior tibialis muscles.  

The veteran was also afforded a VA general medical 
examination in December 1996.  He reported that his back had 
initially been injured in basic training exercises and he had 
had difficulty with it on an intermittent basis since that 
time.  It was currently worse and he was in constant pain.  
On examination various findings were recorded included 
positive straight leg raising, tenderness in the lumbosacral 
spine, and limitation of motion of the lumbar spine.  The 
diagnoses included degenerative disc disease at L4 - L5 with 
mild bulging without herniation.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service where there was an 
increase in disability during such war service unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

In this case, as indicated previously, the veteran's service 
medical records reflect that when he was examined for entry 
into service he reported a preservice injury to his coccyx 
and that condition was noted by the examiner on the medical 
examination report.  He indicated on the entrance examination 
that this condition was symptomatic prior to service, and 
these statements were confirmed by private physicians.  The 
veteran was seen during service on several occasions with 
complaints of low back pain and his preservice injury to the 
coccyx was noted on those occasions.  In addition, the 
veteran was seen in November 1966 and it was indicated that 
he had had spina bifida occulta with scoliosis and chronic 
pain since he was 19 years old.  He was referred to the 
orthopedic clinic where he was seen in December 1966.  It was 
indicated that he had a four-year history of low back, 
nonradiating pain.  Physical examination was within normal 
limits.  X-ray studies showed spina bifida occulta at L5 with 
no scoliosis.  Thus, since the veteran had preexisting back 
conditions, the only question with regard to these condition 
is whether they were aggravated during his military service.  

In order to establish service connection by way of 
aggravation, it must be shown that there was an increase in 
severity of the basic underlying condition during service.  
In this regard, the symptoms reported by the veteran during 
service, low back pain, were essentially the same symptoms 
which he had experienced prior to entering military service.  
There is no indication of any increase in severity of the 
preexisting low back conditions during service.  There is no 
indication that these preexisting disabilities showed any 
advancement in pathology during service, or increased in the 
level of disability during service.  The statements from 
relatives and friends merely reflect that the veteran 
continued to show similar symptoms of back pain in service 
and after service as were shown for a few years prior to 
entering service.  Accordingly, service connection would not 
be warranted for the veteran's preexisting low back 
conditions on the basis of aggravation.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The veteran has maintained that he sustained an additional 
injury to his low back during service in basic training and 
that the additional injury caused him to have his current low 
back problems.  However, his service medical records reflect 
no reference to any injury to his back during service.  
Although various low back conditions, including a lumbosacral 
strain, degenerative changes, and degenerative disc disease 
have been reported, these findings were first medically 
reported many years following the veteran's separation from 
military service and the evidence is considered insufficient 
to establish that the post service back conditions either 
began in service or, in the case of degenerative arthritis 
and disc disease, within one year following the veteran's 
release from active service.  There is also no medical 
evidence showing an etiological relationship between these 
disabilities and the veterans service or any incident in 
service, in view of the lack of any supporting evidence of 
specific trauma to the back in service.  Accordingly, service 
connection would not be warranted for any of those back 
disorders.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board has carefully considered the entire record with 
regard to the veterans claim for service connection for a 
low back disability; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material matter regarding that issue.  38 U.S.C.A. §  
5107.  

II.  The Claims for Service Connection for a Skin Disability
and Peripheral Neuropathy as Secondary to Exposure to Agent 
Orange

The threshold question to be answered with regard to the 
above claims is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of those claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App 78, 81 (1990).  As 
will be explained below, the Board finds that those claims 
are not well grounded.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of a skin disability or peripheral 
neuropathy.  A skin condition and peripheral neuropathy were 
initially medically demonstrated many years following the 
veteran's separation from military service.  The veteran has 
maintained, however, that his skin condition and peripheral 
neuropathy were caused by exposure to Agent Orange in 
service.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including Chloracne and acute and subacute 
peripheral neuropathy even though there is no record of such 
diseases during service.  38 C.F.R. §§ 3.307, 3.309.  A 
veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.  

For purposes of 38 C.F.R. § 3.309, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  

In this case, the veteran's service records reflect that he 
served in Vietnam during his active military service, and he 
is presumed to have been exposed to Agent Orange.  

However, as noted previously, a skin condition and peripheral 
neuropathy were initially manifested many years following his 
separation from military service.  On the August 1989 VA 
Agent Orange examination, it was indicated that there was no 
significant abnormality of the skin.  When the veteran was 
examined by the VA in December 1996, he reported a five-year 
history of a skin reaction to sunlight and the diagnoses 
included a pruritic rash on the hands and arms of 
undetermined etiology.  Chloracne was not indicated.  On the 
December 1996 VA neurological examination, a diagnosis was 
made of peripheral neuropathy; however, there was no 
diagnosis of acute and subacute peripheral neuropathy as 
defined in 38 C.F.R. § 3.309.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  While the veteran is 
certainly capable of providing testimony relating to exposure 
to Agent Orange, a lay person is generally not capable of 
providing an opinion concerning matters requiring medical 
knowledge, such as medical diagnosis or relationship between 
any disability and an incident which occurred in service.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran has not submitted any medical 
evidence, opinion, or other independent evidence which 
support his claim for service connection for the claimed 
disorders.  There is no indication of any medical link 
between his current skin disability or peripheral neuropathy 
and his military service.  There is no diagnosis of 
chloracne.  As noted previously, the veteran's current 
neuropathy does not meet the definition of the regulation for 
service connection on a presumptive basis, that is, the 
peripheral neuropathy has not been shown to be acute and 
subacute neuropathy manifested within a short time of 
exposure to herbicides.  Given the evidence that is of 
record, the claims for service connection for a skin 
disability and peripheral neuropathy may not be considered 
well grounded.  Since the claims are not well grounded, they 
must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

Although the Board has considered and disposed of the 
veteran's claims for service connection for a skin condition 
and peripheral neuropathy on a ground different from that of 
the regional office, that is, whether the claims are well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims are well grounded, the 
regional office afforded the veteran greater consideration 
than the claims warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the regional office for consideration of the 
issue of whether the claims are well grounded would be 
pointless and in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49,747 (1992).  To 
submit well-grounded claims, the veteran would need to offer 
competent evidence, such as a medical opinion, that there is 
a relationship between the claimed conditions and exposure to 
Agent Orange.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

III.  The Claim for Service Connection for Residuals of a 
Dental Injury

The veteran's service medical records reflect that when he 
was examined in November 1966 about one week after his entry 
into active duty, teeth numbers 1 and 4 were reported to be 
missing.  There was carries involving tooth number 2.  When 
he was examined in March 1967, it was noted that an enamel 
edge to fracture was removed and rough edges were 
smoothed on a tooth.  When he was examined for separation 
from service tooth number 4 was reported to be missing.  

The veteran submitted a claim for VA dental treatment in 
December 1968.  He indicated that some teeth had been knocked 
out in service.  He was afforded dental treatment by a 
private dentist in January 1969.  Several teeth were 
extracted and an alloy was applied to several teeth.  Acrylic 
jackets were placed on teeth numbers 8 and 9 which were 
reported to be fractured.  

In April 1997 the veteran submitted a claim for service 
connection for a dental condition.  He maintained that a 
fellow serviceman had bent over him and his helmet fell off, 
striking the veteran in the mouth.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With regard to dental 
conditions, each missing or defective tooth and each disease 
of the infesting tissues will be considered separately and 
service connection will be granted for disease or injury of 
individual teeth and investing tissues, shown by the evidence 
to have been incurred in or aggravated by service.  38 C.F.R. 
§ 3.381(a).  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it is due to a combat wound or other service trauma.  
38 C.F.R. § 3.381(e).  

In this case, the veteran's service medical records reflect 
treatment for various dental conditions, including an enamel 
edge to fracture being removed, with rough edges being 
smoothed.  In his initial claim for VA dental benefits in 
December 1968, the veteran indicated that he had had trauma 
to two teeth during service.  On the private dental 
examination, it was indicated that teeth numbers 8 and 9 had 
been fractured.  In view of the veteran's contentions, the 
service medical records, and the fact that the fractured 
teeth were reported such a short time following his 
separation from service, the Board concludes that the 
fractures of teeth numbers 8 and 9 occurred during his 
military service.  Accordingly, under the circumstances, it 
follows that service connection is warranted for residuals of 
the dental injuries.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381.  
In arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for a low back disability 
and a skin disability and peripheral neuropathy resulting 
from Agent Orange exposure in service is not established.  
The appeal is denied to this extent.

Entitlement to service connection for teeth numbers 8 and 9, 
residuals of a dental injury, is established.  The appeal is 
granted to this extent.  


		
	Neil Reiter
	Acting Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
